Citation Nr: 0017333	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-16 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Authorization for outpatient dental benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from July 1959 to May 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Central Texas Veterans 
Health Care System.

The issues of entitlement to service connection for bilateral 
hearing loss, entitlement to higher evaluations for a left 
knee disability, and to a compensable evaluation for 
residuals of a fracture of the right fifth metacarpal will be 
the subjects of a separate decision of the Board.



FINDINGS OF FACT

1.  The veteran has no service-connected compensable dental 
condition.

2.  The veteran did not apply for VA outpatient dental 
treatment within one year of his discharge from service.

3.  The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma.

4.  The veteran was not a prisoner of war (POW) and is not a 
participant in Chapter 31 Vocational Rehabilitation.

5.  There is no competent medical evidence of record showing 
that the veteran's dental condition is aggravating any 
service-connected disability.



CONCLUSION OF LAW

The requirements for outpatient dental treatment have not 
been met.  38 U.S.C.A §§ 1110, 1712 (West 1991); 38 C.F.R. § 
17.161(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Regulations

In 1994, VA added 38 C.F.R. § 4.149, which provided that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
service-connected solely for the purpose of determining 
entitlement to dental examination or outpatient dental 
treatment under the provisions of Chapter 17.  38 C.F.R. § 
4.149.

In 1999, 38 C.F.R. § 4.149 was removed; those provisions were 
added to 38 C.F.R. § 3.381, which now notes that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service-connected and compensable 
in degree; or, 

(B) is service-connected, but not 
compensable in degree, if:

(i) the dental condition or disability is 
shown to have been in existence at the 
time of the veteran's discharge or 
release from active military, naval, or 
air service; 

(ii) the veteran had served on active 
duty for a period of not less than 180 
days or, in the case of a veteran who 
served on active duty during the Persian 
Gulf War, 90 days immediately before such 
discharge or release; 
and

(iii) application for treatment is made 
within 90 days after such discharge or 
release, except that (I) in the case of a 
veteran who re-entered active military, 
naval, or air service within 90 days 
after the date of such veteran's prior 
discharge or release from such service, 
application may be made within 90 days 
from the date of such veteran's 
subsequent discharge or release from such 
service, and (II) if a disqualifying 
discharge or release has been corrected 
by competent authority, application may 
be made within 90 days after the date of 
correction; and (iv) the veteran's 
certificate of discharge or release from 
active duty does not bear a certification 
that the veteran was provided, within the 
90-day period immediately before the date 
of such discharge or release, a complete 
dental examination (including dental x-
rays) and all appropriate dental services 
and treatment indicated by the 
examination to be needed;

(C) is a service-connected dental 
condition or disability due to combat 
wounds or other service trauma, or of a 
former POW;

(D) is associated with and is aggravating 
a disability resulting from some other 
disease or injury which was incurred in 
or aggravated by active military, naval, 
or air service;

(E) is a non-service-connected condition 
or disability of a veteran for which 
treatment was begun while such veteran 
was receiving hospital care under this 
chapter and such services and treatment 
are reasonably necessary to complete such 
treatment;

or where, 

(F) the veteran is a former POW who was 
detained or interned for a period of not 
less than 90 days;

(G) the veteran has a service-connected 
disability rated as total; or 

or where, 

(H) the dental treatment is medically 
necessary (i) in preparation for hospital 
admission, or (ii) for a veteran 
otherwise receiving care or services 
under this chapter.

38 U.S.C.A. § 1712(a)(1),(2).  

Thirty-eight C.F.R. § 17.161 (formerly 38 C.F.R. § 17.123), 
provides as follows:

Outpatient dental treatment may be 
authorized by the Chief, Dental Service, 
for beneficiaries defined in 38 U.S.C.A. 
§  1712(b) and 38 C.F.R. § 17.93 to the 
extent prescribed and in accordance with 
the applicable classification and 
provisions set forth in this section.

(a) Class I.  Those having a service-
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment.

(b) Class II.  (1)(i) Those having a 
service-connected noncompensable dental 
condition or disability shown to have 
been in existence at time of discharge or 
release from active service, which took 
place after September 30, 1981, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition, but only if:  
(A) They served on active duty during the 
Persian Gulf War and were discharged or 
released, under conditions other than 
dishonorable, from a period of active 
military, naval, or air service of not 
less than 90 days, or they were 
discharged or released under conditions 
other than dishonorable, from any other 
period of active military, naval, or air 
service of not less than 180 days; (B) 
Application for treatment is made within 
90 days after such discharge or release; 
(C) The certificate of discharge or 
release does not bear a certification 
that the veteran was provided, within the 
90-day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed; and, (D) VA dental examination is 
completed within six months after 
discharge or release, unless delayed 
through no fault of the veteran. (ii) 
Those veterans discharged from their 
final period of service after August 12, 
1981, who had reentered active military 
service within 90 days after the date of 
a discharge or release from a prior 
period of active military service, may 
apply for treatment of service-connected 
noncompensable dental conditions relating 
to any such periods of service within 90 
days from the date of their final 
discharge or release. (iii) If a 
disqualifying discharge or release has 
been corrected by competent authority, 
application may be made within 90 days 
after the date of correction.

(2)(i) Those having a service-connected 
noncompensable dental condition or 
disability shown to have been in 
existence at time of discharge or release 
from active service, which took place 
before October 1, 1981, may be authorized 
any treatment indicated as reasonably 
necessary for the one-time correction of 
the service-connected noncompensable 
condition, but only if:  (A) They were 
discharged or released, under conditions 
other than dishonorable, from a period of 
active military, naval or air service of 
not less than 180 days. (B) Application 
for treatment is made within one year 
after such discharge or release. (C) VA 
dental examination is completed within 14 
months after discharge or release, unless 
delayed through no fault of the veteran.

(ii) Those veterans discharged from their 
final period of service before 
August 13, 1981, who had reentered active 
military service within one year from the 
date of a prior discharge or release, may 
apply for treatment of service-connected 
noncompensable dental conditions relating 
to any such prior periods of service 
within one year of their final discharge 
or release. (iii) If a disqualifying 
discharge or release has been corrected 
by competent authority, application may 
be made within one year after the date of 
correction.

(c) Class II (a). Those having a service- 
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.

(d) Class II(b). Those having a service- 
connected noncompensable dental condition 
or disability and who had been detained 
or interned as prisoners of war for a 
period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service-connected dental condition or 
disability.

(e) Class II(c). Those who were prisoners 
of war for 90 days or more, as determined 
by the concerned military service 
department, may be authorized any needed 
dental treatment. Class IIR 
(Retroactive). Any veteran who had made 
prior application for and received dental 
treatment from the Department of Veterans 
Affairs for noncompensable dental 
conditions, but was denied replacement of 
missing teeth which were lost during any 
period of service prior to his/her last 
period of service may be authorized such 
previously denied benefits under the 
following conditions: (1) Application for 
such retroactive benefits is made within 
one year of April 5, 1983. (2) Existing 
Department of Veterans Affairs records 
reflect the prior denial of the claim. 
All Class IIR (Retroactive) treatment 
authorized will be completed on a fee 
basis status.

(g) Class III. Those having a dental 
condition professionally determined to be 
aggravating disability from an associated 
service-connected condition or disability 
may be authorized dental treatment for 
only those dental conditions which, in 
sound professional judgment, are having a 
direct and material detrimental effect 
upon the associated basic condition or 
disability. (h) Class IV. Those whose 
service-connected disabilities are rated 
at 100% by schedular evaluation or who 
are entitled to the 100% rate by reason 
of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V. A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C.A., Chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in Sec. 
17.47(g).

(j) Class VI. Any veterans scheduled for 
admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C.A. 
may receive outpatient dental care which 
is medically necessary, i.e., is for 
dental condition clinically determined to 
be complicating a medical condition 
currently under treatment.

38 C.F.R. § 17.161.

Analysis

After a review of the evidentiary record, the Board finds 
that the veteran would not be eligible for any of the classes 
of treatment provided in 38 C.F.R. § 17.161.  

The veteran would not be eligible for Class I VA outpatient 
treatment because he does not have an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  The record contains a 
statement from a dentist indicating treatment of the veteran 
for dental caries and tooth sensitivity beginning in 1987, 
many years after service discharge.  Such problems have not 
been shown to be due to service-incurred loss of substance of 
the body of the maxilla or mandible due to trauma or disease 
such as osteomyelitis.  Therefore, legal authority precludes 
compensation for missing or carious teeth for which the 
veteran claims entitlement to treatment.  See 38 C.F.R. §§ 
4.149, 4.150.

The veteran would also not be eligible for Class II 
outpatient treatment under 38 C.F.R. 17.161(b)(1), because he 
was discharged from active service prior to August 13, 1981.

The veteran also would not be eligible for Class II 
outpatient treatment under the provisions of 38 C.F.R. § 
17.161(b)(2).  Generally, claimants are eligible for one- 
time correction of noncompensable service-connected dental 
conditions.  In the case of the veteran, who was released 
from active duty in May 1961, an application for such 
treatment must have been filed within one year of discharge.  
Clearly, the veteran's application for treatment, filed 
decades twenty years later, is untimely under the 
aforementioned eligibility category; therefore, the veteran 
is ineligible for Class II VA treatment based on that 
application.

The Board recognizes that under the provisions of 38 U.S.C.A. 
§ 1712(a)(2) a veteran must be provided at the time of 
discharge from service, a written explanation of the 90 day 
period for claiming outpatient dental treatment.  Mays v. 
Brown, 5 Vet. App. 302, 306 (1993).  However, the notice 
requirement contained in § 1712(a)(2) refers to the time 
limit for filing for veterans discharged after August 31, 
1981.  There was no requirement that veteran's discharged 
prior August 31, 1981, such as the veteran in this case, be 
notified of the filing requirements.  The Board is bound by 
the one-year filing requirement contained in 38 C.F.R. § 
17.161(b)(2).

Alternatively, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a "Class II(a)" basis.  
38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For 
these purposes, the term "service trauma" does not include 
the intended effects of therapy or restorative dental care 
and treatment provided during the veteran's military service.  
VAOPGCPREC 5-97.

The veteran's service medical and dental records show regular 
dental treatment, including restorations.  However, there is 
no indication in the service dental records that such 
treatment was required as a result of dental trauma; rather, 
these measures were required due to dental caries.  As such, 
the fact that the veteran received dental treatment in 
service, in and of itself, does not now entitle him to VA 
outpatient dental treatment.  See VAOPGCPREC 5-97 ("Service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during the 
veteran's military service).

The service medical and dental records show no evidence of 
trauma to the face or mouth during service.  Additionally, 
there is no evidence that any medical or dental professional 
has linked any condition, including the loss of any tooth, to 
trauma to the face or mouth experienced during service.  
Therefore, the Board concludes that the veteran is not 
eligible for Class II(a) VA outpatient dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as POWs.  38 C.F.R. § 17.161(d),(e).  
Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. § 3.1(y), the 
term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in line of duty by an enemy 
Government or its agents, or a hostile force, during a period 
of war.  The evidence does not show, nor does the veteran 
contend that he was ever a POW.  Therefore, he does not meet 
the criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

In addition, veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  
For example, he does not have a dental condition clinically 
determined to be complicating a medical condition currently 
being treated by VA, and there is no evidence that he is a 
Chapter 31 vocational rehabilitation trainee.

Under these circumstances, his claim for VA outpatient dental 
treatment must be denied.


ORDER

The claim of entitlement to outpatient dental treatment is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

